Citation Nr: 0616145	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-05 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1979 and August 1980 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2003, the veteran presented testimony before a 
Decision Review Officer at the RO.  In September 2004, the 
veteran presented testimony before the undersigned Veterans 
Law Judge at the RO.  In January 2005, the Board remanded the 
matter for additional evidentiary development.



FINDING OF FACT

The veteran's tinnitus is attributable to his period of 
active service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran alleges entitlement to service connection for 
tinnitus.  The veteran has testified that his current 
tinnitus is attributable to his period of service.  
Specifically, the veteran has asserted that his tinnitus is 
attributable to noise exposure, which included shots from 50 
caliber guns; weekly inspections of the engine room; and the 
operation of grinders and needle guns.  

Service medical records include a Medical Surveillance 
Questionnaire, which indicates that the veteran served aboard 
the USCGC Blackthorn and the USCGC Steadfast.  The Medical 
Surveillance Questionnaire indicates, while aboard the USCGC 
Blackthorn, the veteran was exposed to various deck and ship 
related hazards and was issued protective equipment such as 
goggles and gloves.  Additionally, during his service aboard 
the USCGC Steadfast, the veteran was exposed to noise and no 
protective equipment was worn.  

Post-service VA medical records indicate a history of 
longstanding tinnitus in June 1998, thirteen months after his 
discharge from service.  At that time, the VA audiologist 
noted that the veteran was stationed on two ships and he was 
near engines.  

A current disability has been confirmed by a November 2005 VA 
examination.  Although the examiner noted a history of noise 
exposure during the veteran's period of active service, he 
was unable to assess the relationship between the veteran's 
current tinnitus and his military noise exposure without 
"resorting to mere speculation."  The examiner, however, 
did not address the June 1998 diagnosis of longstanding 
tinnitus.

The Board finds that service connection for tinnitus is 
warranted.  The evidence of record indicates that the veteran 
is currently experiencing tinnitus; he was diagnosed as 
having longstanding tinnitus 13 months after service; and he 
experienced unprotected noise exposure while in service.  As 
noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's 
current tinnitus is related to service.  The showing of 
"longstanding" tinnitus 13 months after the veteran's 
career in the service and the November 2005 VA examiner's 
inability to rule out a connection to service persuades the 
Board that the veteran's tinnitus was caused by his noise 
exposure in service.  Thus, service connection for tinnitus 
is warranted.





ORDER

Service connection for tinnitus is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


